
	

113 HR 4997 IH: United States Leadership to Eradicate Obstetric Fistula Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4997
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. DeLauro (for herself, Ms. McCollum, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide assistance to sub-Saharan Africa to combat obstetric fistula.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the United States Leadership to Eradicate Obstetric Fistula Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Comprehensive, integrated, 10-year strategy to combat obstetric fistula in sub-Saharan
			 Africa.
					Sec. 5. Prevention, treatment, and monitoring of obstetric fistula in sub-Saharan African
			 countries.
					Sec. 6. United States Advisory Committee for the Eradication of Obstetric Fistula.
					Sec. 7. Report.
					Sec. 8. Authorization of appropriations.
			2.FindingsCongress makes the following findings:
			(1)Obstetric fistula is a catastrophic childbirth injury which arises as a complication of obstructed
			 labor.
			(2)An estimated 2 to 3 million women currently are afflicted by the devastating physical and social
			 effects of obstetric fistula—a scourge of epidemic proportions. As many as
			 130,000 new cases occur each year.
			(3)Historically, obstetric fistula affected women in the United States and around the world. Advances
			 in obstetric care and access to improved surgical techniques resulted in a
			 drastic reduction in obstetric fistula by the early 20th century in the
			 United States.
			(4)Today, obstetric fistula primarily affects the poorest women in the poorest parts of the world. It
			 disproportionately affects women in sub-Saharan Africa and girls—some as
			 young as 13 years old—who are subjected to child marriage and whose bodies
			 are not fully capable of handling the demands of childbirth. Many of these
			 young girls and women have been subjected to female genital mutilation,
			 which can increase the risk for and be a direct cause of obstetric
			 fistula.
			(5)Obstetric fistula, which usually results in fetal death by asphyxia, occurs when the tissues that
			 normally separate a woman’s vagina from her bladder or rectum are
			 destroyed by prolonged pressure from the fetal head trapped in the birth
			 canal.
			(6)Obstetric fistula typically occurs because a woman does not have access to emergency obstetric care
			 or because she does not have the financial means, transportation, or
			 access to surgical repair.
			(7)Left untreated, an obstetric fistula afflicts a woman with devastating physical conditions:
			 incontinence, painful ulcers, and constant and uncontrollable emission of
			 offensive odors. These symptoms leave a woman indelibly and perpetually
			 stigmatized by her condition.
			(8)Because obstetric fistula does not heal on its own, women affected by this condition are
			 marginalized for the remainder of their lives. Expelled from their
			 communities and denied education and health care, obstetric fistula
			 victims are left in desperate economic circumstances.
			(9)Victims also suffer social ostracism that results in involuntary divorce, exclusion from religious
			 activities, deepening poverty, malnutrition, deteriorating physical
			 health, depression, and despair. As a result, victims are left defenseless
			 and vulnerable.
			(10)This social isolation compounds already existing problems such as illiteracy and lack of economic
			 opportunities.
			(11)Because obstetric fistula are not themselves fatal, millions of women live with this horrific
			 condition and have been overlooked by the international medical community.
			 At present, humanitarian aid and nongovernmental programs treat fistula
			 cases on a small scale and are not equipped to systematically prevent,
			 treat, and eradicate obstetric fistula.
			(12)Obstetric fistula can be prevented when women and their families are educated about the birthing
			 process and are provided access to emergency obstetric care.
			(13)Today, doctors can surgically repair obstetric fistula with a low-cost, low-technology surgery.
			(14)The impact of an obstetric fistula-repair surgery is immediate and consequential. Women can be
			 re-integrated into society and are afforded basic human necessities such
			 as familial relationships, health care, and the opportunity to earn a
			 living.
			(15)The prevention, treatment, and ultimately the eradication of obstetric fistula will advance the
			 emancipation and empowerment of women, strengthen families and
			 communities, and improve the overall economic, educational, and social
			 well-being of affected societies.
			(16)Basic interventions to identify and repair obstetric fistula have achieved meaningful and
			 cost-effective results.
			(17)The best available data suggests that existing programs can only repair 10 percent of new obstetric
			 fistula cases each year, and less than 1 percent of existing obstetric
			 fistula cases are repaired each year.
			(18)The challenge is to expand existing pilot programs into a scalable, comprehensive, and sustainable
			 campaign to eradicate obstetric fistula.
			(19)Nongovernmental organizations with experience in obstetric care, surgery, and women’s rights have
			 proven effective in making progress towards eliminating the scourge of
			 obstetric fistula and can be a resource in assisting indigenous
			 organizations in severely afflicted countries in their efforts to treat
			 and care for women with obstetric fistula.
			(20)The nature of obstetric fistula—and the fact that it affects vulnerable women in poor and isolated
			 communities which offer little or no access to obstetric care—demands a
			 comprehensive, coordinated, long-term, international response focused on
			 the prevention and treatment of obstetric fistula, including—
				(A)safe-childbirth education and obstetric fistula prevention, care, and treatment; post-operative
			 care, including rehabilitation, social reintegration, and post-surgical
			 follow-up; basic and applied research and clinical work; and training of
			 health care workers and educators, particularly local, grassroots
			 educators and medical workers;
				(B)designation of a university-based medical center in the United States, designated as the
			 International Obstetric Fistula Institute for Sub-Saharan Africa
			 established under section 5(d), responsible for marshaling surgical and
			 other necessary health resources to effectuate the campaign against
			 obstetric fistula; for building prevention and treatment capacity in
			 sub-Saharan Africa, including coordinating partnerships with sub-Saharan
			 African institutions and governments; and for developing and managing
			 community education and mobilization programs at home and abroad;
				(C)development of health care infrastructure and delivery systems through Centers of Clinical
			 Excellence for Obstetric Fistula Care for Sub-Saharan Africa as well as
			 through cooperative and coordinated public efforts and public-private
			 partnerships;
				(D)strengthening universities, research centers, and training programs for health professionals
			 through institutional capacity-building partnerships;
				(E)development and implementation of a United States Obstetric Fistula Treatment and Prevention Corps
			 which recruits and trains doctors—especially obstetricians, gynecologists,
			 urologists, general surgeons, and anesthesiologists—nurses, and other
			 community-development and public-health personnel to serve regions
			 affected by obstetric fistula and which partners United States medical
			 professionals with sub-Saharan African professionals, promoting a joint
			 effort to eradicate this devastating condition;
				(F)coordination of efforts to make the treatment of obstetric fistula a higher priority in sub-Saharan
			 African hospitals, specifically aimed at ameliorating the paucity of
			 training related to obstetric fistula treatment; and
				(G)coordination of efforts between the medical community, nongovernmental organizations, national
			 governments, and private sector organizations, including faith-based
			 organizations.
				(21)The United States has the capacity to lead and enhance the effectiveness of the international
			 community’s response by—
				(A)providing substantial resources, medical expertise, and training, particularly of health care
			 personnel and community workers and leaders;
				(B)making United States surgeons and health care professionals available to serve, train, and build
			 workforce capacity in afflicted countries through a United States
			 Obstetric Fistula Treatment and Prevention Corps;
				(C)encouraging governments and faith-based and community organizations to adopt policies that treat
			 obstetric fistula and its causes as a multi-sector, public-health problem
			 that profoundly affects women’s health, women’s empowerment, education,
			 the economy, and promotion of strong and successful families;
				(D)encouraging education about healthy practices, including education about the health risks
			 associated with child marriage and female genital mutilation;
				(E)building successful communities by preventing obstetric fistula and the ensuing social stigma which
			 often separates an obstetric fistula victim from her family;
				(F)contributing to public health and health-care delivery system research to improve obstetric fistula
			 prevention, treatment, and reintegration;
				(G)encouraging active involvement and cooperation across sectors, including the medical and scientific
			 communities, charitable foundations, private and voluntary organizations
			 and nongovernmental organizations, faith-based organizations,
			 community-based organizations, and other not-for-profit entities; and
				(H)engaging in medical diplomacy, with a particular focus on the further empowerment and emancipation
			 of women.
				(22)Unaddressed obstetric emergencies and untreated obstetric fistula result in the needless,
			 systematic degradation and marginalization of women. It should be the
			 policy of the United States to help eradicate this preventable and curable
			 condition.
			(23)Strong coordination must exist among the implementing agencies of the United States to ensure
			 effective and efficient use of financial, medical, and technical resources
			 within the United States Government with respect to international
			 obstetric fistula eradication.
			(24)Obstetric fistula is a medical condition which historically affected women around the globe. The
			 United States long ago eliminated this needlessly oppressive condition
			 because of access to skilled medical professionals and medical care.
			 Obstetric fistula can be prevented and repaired. No woman should suffer a
			 lifetime of debilitating physical and social consequences—as obstetric
			 fistula victims do—simply because she lacks access to basic obstetric
			 care.
			3.DefinitionsIn this Act:
			(1)Advisory CommitteeThe term Advisory Committee means the United States Advisory Committee for the Eradication of Obstetric Fistula established
			 under section 6.
			(2)Clinical Center of ExcellenceThe term Center of Clinical Excellence means a Center of Clinical Excellence for Obstetric Fistula Care in sub-Saharan Africa established
			 under section 5(d)(5).
			(3)CorpsThe term Corps means the United States Obstetric Fistula Treatment and Prevention Corps established under section
			 5(d)(6).
			(4)InstituteThe term Institute means the International Obstetric Fistula Institute for Sub-Saharan Africa established under
			 section 5(d)(1).
			(5)Relevant executive branch agenciesThe term relevant executive branch agencies means the Department of State, the United States Agency for International Development, and any
			 other department or agency of the United States that participates in
			 international health and humanitarian activities pursuant to the
			 authorities of such department or agency or the Foreign Assistance Act of
			 1961.
			(6)SecretaryThe term Secretary means the Secretary of State.
			(7)Sub-Saharan AfricaThe terms sub-Saharan Africa, sub-Saharan African, and sub-Saharan African country shall have the meanings given to such terms for purposes of this Act by the Secretary.
			4.Comprehensive, integrated, 10-year strategy to combat obstetric fistula in sub-Saharan Africa
			(a)In generalThe President, acting through the Administrator of the United States Agency for International
			 Development, shall establish a comprehensive, integrated, 10-year strategy
			 to combat obstetric fistula in sub-Saharan Africa that strengthens the
			 capacity of the United States to be an effective leader in the movement
			 for international women’s health and empowerment.
			(b)ElementsSuch strategy shall maintain sufficient flexibility and remain responsive to the needs of women
			 afflicted with obstetric fistula or who stand at risk of suffering from
			 obstetric fistula and shall include the following:
				(1)A plan for implementation and coordination of programs and activities under this Act, including
			 grants and contracts for prevention, treatment, and monitoring of
			 obstetric fistula under section 5.
				(2)Specific objectives, multi-sector approaches, and specific strategies to treat women who suffer
			 from obstetric fistula and to prevent further occurrences of obstetric
			 fistula.
				(3)Assignment of priorities for relevant executive branch agencies.
				(4)Public health and health care delivery system research on the prevention, repair, and
			 rehabilitation of obstetric fistula.
				(5)Development, implementation, and evaluation of evidence-based systems of care connecting maternity
			 and obstetric fistula care facilities with local care delivery and
			 community education programs. Such systems of care should promote rapid
			 and long-term prevention of obstetric fistula, including—
					(A)referral to prenatal care to identify and mitigate risk factors for obstetric fistula;
					(B)culturally appropriate childbirth education, preparation, and planning;
					(C)access to skilled obstetric care; and
					(D)promoting prompt detection of prolonged labor and appropriate action to address it.
					(6)Provision that the reduction of health and social risks which increase the likelihood of obstetric
			 fistula shall be a priority of all prevention efforts in terms of funding,
			 educational messages, and activities promoting a decrease in child
			 marriage and the adolescent pregnancy rate, prompt detection of prolonged
			 labor, and immediate intervention in cases of obstructed labor through
			 improved access to emergency obstetric services provided by partner
			 hospitals.
				(7)Improvement of coordination and reduce duplication among relevant executive branch agencies,
			 foreign governments, and international organizations.
				(8)Projection of general levels of resources needed to achieve the stated objectives.
				(9)Expansion of public-private partnerships and the leveraging of resources.
				(10)Maximization of United States capabilities in the areas of medical training and research and
			 application of those capabilities in sub-Saharan Africa. Such efforts may
			 include the provision of grants by relevant executive branch agencies for
			 institutional capacity-building partnerships between United States and
			 foreign institutions, as well as between in-country institutions, for the
			 purpose of mobilizing in-country capacity, resources, and expertise to
			 prevent and repair cases of obstetric fistula.
				(11)Priorities for the distribution of resources based on factors such as the size and demographics of
			 the population suffering from obstetric fistula, the needs of that
			 population, and the existing infrastructure or funding levels that may
			 exist to treat and prevent obstetric fistula.
				(12)A long-term commitment to the eradication of obstetric fistula by expanding health system capacity
			 and training opportunities for doctors and other health service providers
			 in sub-Saharan Africa.
				(13)A plan to maximize United States efforts in workforce training, capacity-building, and retention
			 relating to obstetric fistula prevention, treatment, rehabilitation, and
			 research. Such plan shall be coordinated with existing United States and
			 in-country workforce capacity-building plans and efforts. Such plan may
			 include training of foreign health workers at United States institutions
			 and train-the-trainer programs.
				(14)A plan for institutional capacity-building partnerships to strengthen universities, research
			 centers, health-profession training programs, and government institutes to
			 build the in-country capacity needed to eradicate obstetric fistula.
				(c)ReportNot later than 1 year after the date of the enactment of this Act, the President shall submit to
			 Congress a report that contains the strategy required under this section.
			5.Prevention, treatment, and monitoring of obstetric fistula in sub-Saharan African countries
			(a)In generalThe President, acting through the Administrator of the United States Agency for International
			 Development, is authorized to provide grants to or enter into contracts
			 with an eligible entity described in subsection (b) to carry out
			 activities to prevent, treat, and monitor obstetric fistula in sub-Saharan
			 African countries in accordance with this section.
			(b)Eligible entity describedIn this section, the term eligible entity means a major, university-based medical center in the United States.
			(c)Application and selection
				(1)ApplicationThe President shall provide for eligible entities to submit applications to the President for
			 grants or contracts under this section in such form and manner as the
			 President may require to carry out the purposes of this section.
				(2)Selection
					(A)In generalFrom among the applications submitted under paragraph (1), the President shall select an eligible
			 entity to receive grants or contracts under this section pursuant to a
			 competitive selection process.
					(B)CriteriaThe competitive selection process referred to in subparagraph (A) shall be based upon selection
			 criteria, which shall include—
						(i)the breadth and depth of medical faculty, particularly with experience in obstetrics and
			 reconstructive pelvic surgery;
						(ii)breadth and depth of public health and international health faculty;
						(iii)experience in and capacity to conduct training of the global health workforce and to strengthen
			 capacity-building and health systems;
						(iv)experience in building institutional capacity in sub-Saharan Africa, including through
			 institutional partnerships;
						(v)willingness to supplement amounts received under grants or contracts under subsection (a) by
			 engaging in community partnerships; and
						(vi)whether the applicant, for purposes of this Act, has entered into a cooperative agreement with one
			 or more major, university-based medical centers in sub-Saharan Africa.
						(d)Use of funds
				(1)International Obstetric Fistula Institute for Sub-Saharan AfricaAmounts received under grants or contracts under subsection (a) shall be used to establish and
			 operate at the eligible entity’s medical center in the United States an
			 institute to carry out paragraphs (2) through (7), to be known as the
			 International Obstetric Fistula Institute for Sub-Saharan Africa. The
			 purpose of the Institute shall be to prevent, treat, and monitor obstetric
			 fistula in sub-Saharan African countries.
				(2)Administration and trainingThe Institute shall—
					(A)serve as the primary administrative and medical-training hub for the campaign to prevent, treat,
			 and monitor obstetric fistula in sub-Saharan African countries;
					(B)ensure the campaign described in subparagraph (A) is carried out on both a scientific and
			 humanitarian basis;
					(C)initiate and oversee the training and clinical activities of physicians, other health
			 professionals, and educators serving at Centers of Clinical Excellence;
			 and
					(D)ensure a progressive increase in health system and workforce capacity to prevent, treat, and
			 monitor obstetric fistula in each country in which a Center of Clinical
			 Excellence is located.
					(3)Enforce clinical standards and accountabilityThe Institute shall—
					(A)promote the utilization of standard clinical protocols, facilitate data collection, coordinate
			 research efforts, and oversee and participate in multi-center randomized
			 surgical trials; and
					(B)enforce the highest standards of clinical practice and ethical behavior as described in the
			 published code of medical ethics for obstetric fistula surgeons.
					(4)Develop evidence-based programs for prevention and access to emergency obstetric careThe Institute shall—
					(A)develop and implement comprehensive and culturally appropriate protocols to prevent the formation
			 of obstetric fistula, including the development and implementation of
			 evidence-based systems of care, which identify, track, and evaluate
			 obstetric fistula prevention programs;
					(B)develop and implement prevention programs that—
						(i)teach women and family members, in a culturally appropriate manner, how to identify prolonged
			 labor;
						(ii)inform women and family members of the risks of not seeking appropriate medical care;
						(iii)refer women and family members to prenatal, perinatal, and postnatal care;
						(iv)teach women and family members how to mobilize community resources to assist in seeking emergency
			 obstetric care; and
						(v)teach women and family members to identify symptoms of obstetric fistula and refer women to
			 treatment;
						(C)assist Centers of Clinical Excellence in developing localized programs for childbirth education,
			 preparation and planning, prolonged-labor detection, labor monitoring, and
			 transportation from villages to local hospitals for obstetric care and to
			 Centers of Clinical Excellence for obstetric fistula care, accounting for
			 factors such as transportation, geography, and scalability of such
			 solutions; and
					(D)seek to partner with United States medical personnel and volunteers to train and employ local men
			 and women as community-based labor monitors who can educate and assist
			 other women at risk of suffering from obstetric fistula, thereby
			 empowering an entire sector of women in sub-Saharan Africa with
			 information and employment.
					(5)Centers of Clinical Excellence for Obstetric Fistula Care in Sub-Saharan Africa
					(A)In generalThe Institute, in cooperation with each medical center in sub-Saharan African described in
			 subsection (b), shall establish not less than 8 centers in sub-Saharan
			 Africa to treat and prevent obstetric fistula in countries and areas in
			 which obstetric fistula is widespread, as determined by the Institute in
			 consultation with the Advisory Committee. Such centers shall be known as
			 Centers of Clinical Excellence for Obstetric Fistula Care in sub-Saharan
			 Africa.
					(B)General dutiesEach Center of Clinical Excellence shall establish programs to treat and prevent obstetric fistula
			 at hospitals and to expand the networks of such hospitals. the Centers of
			 Excellence shall be co-located or located within reasonable proximity to
			 hospitals capable of providing emergency and routine obstetric care, in
			 order to fulfill its duties and to ensure hospitals meet emergency
			 obstetric needs.
					(C)Specific dutiesEach Center of Clinical Excellence shall function as localized epicenters of training and clinical
			 excellence for obstetric fistula care, and shall—
						(i)be a major locus of medical and surgical care for obstetric fistula patients;
						(ii)be centers for the training of obstetric fistula surgeons, nurses, and other medical personnel;
						(iii)coordinate and implement community outreach and prevention programs;
						(iv)partner with the national ministry of health or equivalent government body and medical educators in
			 the country in which the Center of Clinical Excellence is located to
			 develop country-specific training programs for surgeons and other health
			 care personnel involved in obstetric fistula care;
						(v)be a vehicle for expanding access to emergency obstetric services in affiliated communities;
						(vi)establish a consulting and referral relationship with a hospital in its geographic vicinity, assist
			 the hospital by completing an initial, comprehensive assessment of what
			 resources the hospital would need to improve delivery of emergency
			 obstetric services, and based on the needs assessments and subject to the
			 approval of the Institute approve funding for each hospital to undergo
			 appropriate physical renovation and reimburse the hospital for emergency
			 obstetric care and cesarean deliveries; and
						(vii)coordinate a system of village “labor monitors” to help prevent obstetric fistula by identifying
			 pregnant women in their communities, monitoring their labors, and
			 activating an organized emergency-transport system to move high-risk women
			 to local hospitals with adequate obstetric care.
						(6)United States Obstetric Fistula Treatment and Prevention Corps
					(A)In generalThe Institute, in cooperation with each medical center in sub-Saharan African described in
			 subsection (b), shall establish and operate a United States Obstetric
			 Fistula Treatment and Prevention Corps.
					(B)DutiesThe Corps shall—
						(i)provide volunteer medical services at Centers of Clinical Excellence and train local surgeons and
			 other health professionals in techniques of obstetric fistula repair and
			 in other aspects of the care of women with obstetric fistula;
						(ii)seek to establish an enabling environment in which patient care can be provided effectively,
			 consistently, humanely, and ethically to women with obstetric fistula; and
						(iii)develop evidence-based systems of care for the prevention of obstetric fistula.
						(C)MembershipThe Corps shall consist of—
						(i)graduates of United States or African residency programs in such fields as obstetrics and
			 gynecology, general surgery, urology, and anesthesiology; and
						(ii)other doctors, nurses, community-health professionals, public-health professionals, and other
			 expert personnel as needed to further the duties of the Institute to
			 prevent, treat, and monitor obstetric fistula in sub-Saharan African
			 countries.
						(D)Duration of serviceMembers of the Corps shall commit to a duration of service of not less than 28 months.
					(E)Compensation, other benefitsThe Institute may provide compensation, other employment benefits, and loan guarantees to
			 individuals who agree to serve as members of the Corps.
					(F)Alumni CorpsThe Institute is authorized to establish an Alumni Corps, comprised of former members of the Corps
			 who have completed successfully at least one period of service described
			 in subparagraph (D) in order to augment medical personnel at Centers for
			 Clinical Excellence.
					(7)Annual reportThe Institute shall submit to Congress and make available to the public an annual report on the
			 implementation of this subsection, including a description of—
					(A)the recruitment for and implementation of the Corps; and
					(B)the activities of each Center of Clinical Excellence, including—
						(i)the number of women served at the Center;
						(ii)the success rate of obstetric fistula-repair surgeries, prevention efforts, and other programs used
			 by the Center and surrounding communities; and
						(iii)other delivery system and quality measures as appropriate.
						(e)PersonnelThe Institute shall be administered by qualified, essential personnel including—
				(1)a director, who reports directly to the head of the medical center in the United States referred to
			 in subsection (b);
				(2)expert leadership to oversee key aspects of the duties of the Institute, including—
					(A)medical and surgical activities;
					(B)prevention, education, and outreach;
					(C)partnerships and capacity building;
					(D)emergency obstetric services; and
					(E)program management;
					(3)professional and administrative staff responsible for administration, coordination, and campaign
			 performance;
				(4)dedicated, full-time, experienced surgeons responsible for the medical supervision and training of
			 United States and sub-Saharan African surgeons assigned to Centers of
			 Clinical Excellence, and for medical research, data collection, and
			 successful implementation of medical programs in sub-Saharan Africa;
				(5)full-time prevention, education, and outreach coordinators, responsible for the Institute’s
			 outreach, education, prevention, and social reintegration programs as well
			 as for the supervision and training of outreach and education staff
			 assigned to the Centers of Clinical Excellence;
				(6)an advisory panel for surgical outcomes and quality comprised of no fewer than 15 senior practicing
			 surgeons from the United States and other countries—
					(A)to ensure a high, uniform level of surgical care;
					(B)to engage in clinical practice with Centers of Clinical Excellence for Sub-Saharan Africa to share
			 their surgical experience and to provide clinical oversight; and
					(C)to liaise with Centers of Clinical Excellence for Sub-Saharan Africa and the Institute to ensure
			 the Centers of Clinical Excellence are accountable for providing a
			 consistent and high level of surgical care; and
					(7)an internal oversight and steering committee comprised of individuals who are medical
			 professionals, public health professionals, international social welfare
			 advisors, economists specializing in international development, or
			 professors of law or political science.
				(f)Additional personnelThe Institute may appoint and fix the pay of additional personnel as the Institute considers
			 appropriate.
			6.United States Advisory Committee for the Eradication of Obstetric Fistula
			(a)EstablishmentThere is established an advisory committee to be known as the United States Advisory Committee for
			 the Eradication of Obstetric Fistula.
			(b)Membership
				(1)Selection; qualificationsThe Advisory Committee shall be composed of 14 members selected by the Secretary (through a
			 competitive process) from among individuals who are distinguished
			 scholars, clinicians, scientists, advocates, and philanthropists and who,
			 collectively—
					(A)have knowledge and experience in health care and global health policy, including international
			 health, obstetrics, women’s empowerment, human rights, and international
			 law; and
					(B)have direct experience abroad especially in sub-Saharan Africa.
					(2)SelectionThe Advisory Committee shall be composed of 14 members selected by the Secretary through a
			 competitive process.
				(3)DisqualificationAn individual shall not be appointed as a member of the Advisory Committee if such individual
			 possesses any personal or financial interest in the discharge of any
			 duties of the Advisory Committee.
				(4)TermsThe term of office of each member of the Advisory Committee shall be 5 years. Members of the
			 Advisory Committee shall be eligible for reappointment for up to 2 terms.
				(c)Meetings
				(1)Initial meetingThe Advisory Committee shall hold its initial meeting on the date that is no later than 120 days
			 after the date of the enactment of this Act.
				(2)MeetingsThe Advisory Committee shall meet at the call of the Chairman or a majority of its members. The
			 Advisory Committee shall meet no less than twice per calendar year.
				(3)QuorumSix members of the Advisory Committee shall constitute a quorum for purposes of conducting
			 business, except that 2 members of the Advisory Committee shall constitute
			 a quorum for purposes of receiving testimony.
				(4)VacanciesAny vacancy of the Advisory Committee shall not affect its powers, but shall be filled promptly in
			 the manner in which the original appointment was made.
				(d)Administration
				(1)Travel expensesMembers of the Advisory Committee shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in performance of services for
			 the Advisory Committee.
				(2)Administrative supportThe Secretary shall assist the Advisory Committee by providing to the Advisory Committee such staff
			 and administrative services as may be necessary and appropriate for the
			 Advisory Committee to perform its functions. Upon request of the Advisory
			 Committee, the head of any Federal department or agency may detail any of
			 the personnel of that department or agency to the Advisory Committee
			 without reimbursement to the department or agency of that employee and
			 such detail shall be without interruption or loss of civil service status
			 or privilege.
				(3)Experts and consultantsThe Advisory Committee may procure temporary and intermittent services under section 3109(b) of
			 title 5, United States Code.
				(4)Other resourcesThe Advisory Committee shall have reasonable access to materials, resources, statistical data, and
			 other information the Advisory Committee determines to be necessary to
			 carry out its duties from the Library of Congress, the Department of
			 State, the National Library of Medicine, and other departments and
			 agencies of the executive and legislative branches of the Federal
			 Government. The Chairman of the Advisory Committee shall make requests for
			 such access in writing when necessary.
				(5)Obtaining official dataThe Advisory Committee may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out this section. Upon the
			 request of the Chairman of the Advisory Committee, the head of that
			 department or agency shall furnish that information to the Advisory
			 Committee.
				(e)DutiesThe primary duties of the Advisory Committee shall include—
				(1)advising the Institute on an ongoing basis in carrying out the duties of the Institute;
				(2)evaluating programs and activities to eradicate obstetric fistula and making recommendations
			 regarding the programs of the Institute;
				(3)advising the Department of State and the United States Agency for International Development on an
			 ongoing basis in carrying out programs and activities to eradicate
			 obstetric fistula;
				(4)monitoring funds available for programs and activities to eradicate obstetric fistula to ensure
			 such funds are used efficiently and are accounted for properly, including
			 through the conduct of periodic audits; and
				(5)advising the Administrator of the United States Agency for International Development in an annual
			 written report of the Institute’s performance and success in carrying out
			 its duties.
				(f)Actions against governments failing To meet minimum standards
				(1)By Advisory CommitteeThe Advisory Committee—
					(A)shall advise the Administrator of the United States Agency for International Development, based on
			 information provided to the Advisory Committee by the Institute or based
			 on independent sources of information, of each county that by reason of
			 corruption, indifference, or ineffectiveness, significantly impedes the
			 Institute’s ability to provide services to victims of obstetric fistula
			 and women who are vulnerable to obstetric fistula; and
					(B)may request the Administrator to recommend suspension of the provision of United States
			 nonhumanitarian, nontrade-related foreign assistance to each country
			 described in subparagraph (A).
					(2)By USAIDBased on the advice of the Advisory Committee under paragraph (1), the Administrator may accept the
			 advice and, in consultation with the Secretary, recommend to the President
			 the suspension of United States nonhumanitarian, nontrade-related foreign
			 assistance to a county described in paragraph (1)(A).
				7.ReportThe President, acting through the Administrator of the United States Agency for International
			 Development, shall submit to Congress on an annual basis a report on the
			 implementation of this Act for the preceding year, including an evaluation
			 of the effectiveness and performance of the Institute, the Centers of
			 Clinical Excellence, the Corps, and all related community outreach and
			 medical programs.
		8.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to the President to carry out this Act—
				(1)$10,000,000 for fiscal year 2015; and
				(2)$180,000,000 for the period of fiscal years 2016 through 2024.
				(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are
			 authorized to remain available until expended.
			
